DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim depends from itself.  It is assumed that the claim is intended to depend from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 11, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The forward portion comprises a vertical rear exterior wall of the hand vacuum cleaner (claims 1 and 19).
The motor housing extends rearwardly of the vertical rear exterior wall (Claim 1).
The second end/upper portion of the handle is located at the upper end of the cleaner (claims 1 and 9).
The finger gap is positioned longitudinally between the handle and vertical rear exterior wall of the main body (claim 9).
The second handle end is provided on the vertical rear exterior wall (claims 3 and 11). 
The longitudinal axis extends through the pre-motor filter (claim 18). 
The drawings fail to show each of these limitations and there is also no written support in the original application for the new limitation.  Regarding a, d and e, the vertical exterior wall that is claimed (as part of the forward portion, having the finger gap positioned between itself and the handle and/or having the second end of the handle connected thereto) is not a rear wall of the hand vacuum cleaner because it is not at a rear portion of the vacuum cleaner.  As best understood by the examiner, the claimed vertical rear exterior wall is merely a vertical rearwardly facing
Regarding b, the motor housing is clearly located below the vertical rearwardly facing exterior wall, and thus, does not extend rearwardly of the wall.  As best understood by the examiner, the motor housing is shown to extend rearwardly from the forward portion or is positioned rearward in a horizontal direction of the claimed vertical rear exterior wall and the limitation will be treated as such for the sake of the current Office Action.
Regarding c, the second/upper end of the handle is shown to connect to the housing at a location near the upper end, but is not at the upper end of the vacuum cleaner, which would be defined as the uppermost limit, based on the common definition of the word “end”.  As best understood by the examiner, the second/upper end of the handle is located near the upper end of the cleaner and the limitations will be treated as such for the sake of the current Office Action.
Regarding f, there is no support for any longitudinal axis that passes through the handle, finger gap and cyclonic cleaning stage (as set forth in claim 9), as well as the pre-motor filter, which is clearly shown to be positioned completely below the handle and finger gap, such that the claim is not enabled by the disclosed invention.  Due to complete lack of support or enablement, this claim will only be rejected under 35 U.S.C. 112.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how a longitudinal axis may be provided to pass through all of the handle, finger gap, cyclonic cleaning stage and pre-motor filter. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of limitations a-f discussed above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (JP 2003-33300).
Regarding claim 1, Yokoyama discloses a hand vacuum cleaner (inherently capable of being hand-held) having a front end (left side as oriented in Fig. 6), a rear end (right side as oriented in Fig. 6) positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface (as oriented in Fig. 6) and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path (shown by arrows in Fig. 6) extending from a dirty fluid inlet (5) to a clean fluid outlet (16), the dirty fluid inlet is provided at the upper end of the hand vacuum cleaner wen positioned on a horizontal surface (Fig. 2) the fluid flow path comprises an inlet conduit (5) having an inlet conduit axis (defined by the airflow direction at the inlet as shown by arrow d in Fig. 6), the inlet conduit axis extends horizontally when the hand vacuum cleaner is 
    PNG
    media_image1.png
    341
    461
    media_image1.png
    Greyscale
cleaning stage comprises a cyclone having a cyclone axis of rotation. the forward portion of the hand vacuum cleaner comprises a vertical rearwardly facing exterior wall (A) of the hand vacuum cleaner when the hand vacuum cleaner is positioned on the horizontal surface and the inlet conduit axis extends through the vertical rear exterior wall; c) a motor housing (3) which houses a fluid flow motor (2) wherein the fluid flow motor is positioned in the fluid flow path and the motor housing extending rearwardly from the forward portion; and, d) a handle (1 in Fig. 4) comprising a first handle end (lower right side end in Fig. 6) provided on the motor housing and a second handle end (upper left side end in Fig. 6) is located at the upper end of the hand vacuum cleaner, wherein the cyclone axis of rotation extends generally vertically when the hand vacuum cleaner is positioned on the horizontal surface, and wherein the second handle end is positioned upwardly and forwardly of the first handle end when the hand vacuum cleaner is positioned on a horizontal surface.
Regarding claim 2, Yokoyama further discloses that the first handle end is provided on a rear end of the motor housing.
Regarding claim 3, Yokoyama further discloses that the second handle end is provided on the vertical rearwardly facing extending exterior wall. 
Regarding claim 6, Yokoyama further discloses that the fluid flow motor is positioned at the lower end of the hand vacuum cleaner and, when the hand vacuum cleaner is positioned on the horizontal surface, the motor housing has an upper wall which is an exterior surface of the hand vacuum cleaner.
Regarding claims 7 and 8, Yokoyama further discloses that an upper end of the cyclonic cleaning stage (considered to include exhaust housing 6 in the same manner as the applicant’s disclosed invention) is located at the upper end of the hand vacuum cleaner.
Regarding claim 17, Yokoyama further discloses that a finger gap is provided above the upper wall of the motor housing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2003-33300) as applied to claim 1 and in view of Hwang et al. (7,582,128).
Regarding claim 9, Yokoyama similarly discloses a hand vacuum cleaner having a front end, a rear end positioned rearward of the front end, a longitudinal axis extending between the front and rear ends, an upper end when the hand vacuum cleaner is positioned on a horizontal surface and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, 
Regarding claims 4 and 12, as discussed supra, Hwang teaches the second cyclonic cleaning stage downstream of the existing cyclonic cleaning stage.  
Regarding claims 5 and 13, Hwang discloses several different embodiments, all of which position the secondary/downstream cyclonic cleaning stage rearward of the first cleaning stage 
Regarding claims 10, 11 and 14-16, Yokoyama discloses all claimed structure, as discussed supra for claims 2, 3 and 6-8, respectively. 
Regarding claim 19, Yokoyama further discloses a forward portion of the hand vacuum cleaner, which comprises the cyclonic cleaning stage, having a vertical rearwardly facing exterior wall of the hand vacuum cleaner when the hand vacuum cleaner is positioned on the horizontal surface and a rearmost portion of the handle is rearward of the vertical rear wall.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.  The applicant argues that several different newly claimed limitations are not taught by Yokoyama.  However, the examiner addresses all new limitations in the rejections above.  The only argument that the examiner agrees with is that Yokoyama does not disclose the longitudinal axis passing through the cyclonic cleaning stage.  However, addition of a secondary upper cyclonic cleaning stage to Yokoyama, as previously taught by Hwang, would provide additional structure of the cyclonic cleaning stage in a position that would be intersected by the claimed longitudinal axis, as further discussed supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Courtney et al. (7,867,306; Fig. 1) and Dyson (5,937,477) disclose hand vacuum cleaners having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        18 March 2022